Citation Nr: 0900419	
Decision Date: 01/06/09    Archive Date: 01/14/09

DOCKET NO.  07-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the reduction of the disability evaluation from 100 
percent to 30 percent effective December 1, 2006 for the 
service-connected residuals of thyroidectomy, status post 
carcinoma, was proper, to include entitlement to an 
evaluation in excess of 30 percent for the period beginning 
December 1, 2006.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee.

In October 2008, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.


FINDINGS OF FACT

1.  In a June 2006 rating decision, the RO notified the 
veteran of a proposed rating reduction in the evaluation for 
her service-connected residuals of thyroidectomy, status post 
carcinoma, from 100 percent to 30 percent.

2.  A subsequent September 2006 rating decision reduced the 
disability rating for her service-connected residuals of 
thyroidectomy, status post carcinoma, from 100 percent to 30 
percent, effective December 1, 2006.

3.  At the time of the reduction, a total evaluation for the 
veteran's disability had not been in effect for more than 
five years.

4.  The veteran underwent no surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure for treatment of 
residuals of thyroidectomy, status post carcinoma, subsequent 
to November 2005.

5.  The veteran's residuals of thyroidectomy, status post 
carcinoma, manifest in episodic mood disorders, muscle aches 
treated with medication, memory loss, mental sluggishness, 
constipation, increased number of bowel movements, diarrhea, 
fatigability interfering with her employment, weight gain, 
and cold intolerance.  The veteran's residuals of 
thyroidectomy, status post carcinoma, do not manifest 
cardiovascular involvement, or bradycardia of less than 60 
beats per minute.


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for service-connected 
residuals of thyroidectomy, status post carcinoma post 
operative, from 100 percent, effective December 1, 2006, was 
proper.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.103, 3.105, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.119, Diagnostic Code 7914 (2008).

2.  The criteria for an evaluation from of 60 percent, but no 
higher evaluation, for service-connected residuals of 
thyroidectomy, status post carcinoma post operative, are met 
effective December 1, 2006.  38 U.S.C.A. §§ 1155, 5013A, 
5106, 5107 (West 2002 &. Supp. 2008); 38 C.F.R. §§ 3.102, 
3.103, 3.105, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.119, Diagnostic Codes 7903, 7914 (2008)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Restoration of Evaluation and Increased Evaluation

The veteran contends that her evaluation for service-
connected residuals of thyroidectomy, status post carcinoma 
post operative, was improperly reduced and that it is more 
severe than is contemplated by the 30 percent rating assigned 
by the RO.

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities, which is based as far as practical on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  Also, when making determinations as to the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant a different rating.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

In a rating decision dated in April 2006 the veteran was 
assigned a 100 percent disability rating, effective August 
19, 2005, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7914.  The veteran is currently assigned a 30 percent 
disability rating effective from December 1, 2006, pursuant 
to 38 C.F.R. § 4.119, Diagnostic Code 7903, which 
contemplates the severity of hypothyroidism, the residual of 
the veteran's thyroidectomy.

Malignant neoplasms of any specified part of the endocrine 
system are rated under 38 C.F.R. § 4.119, Diagnostic Code 
7914.  Pursuant to these provisions, a 100 percent evaluation 
is warranted when the evidence indicates malignant neoplasms 
of any specified part of the endocrine system.  38 C.F.R. 
§ 4.119.  A "Note" to this code section states that 
following the cessation of surgical, X-ray, antineoplastic 
chemotherapy or other therapeutic procedure, the rating of 
100 percent shall continue with a mandatory VA examination at 
the expiration of six months.  If there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated on residuals.  
Id.  If there is no local recurrence or metastasis, the 
condition is to be rated on residuals.

Diagnostic Code 7900 provides ratings for hyperthyroidism.  
Hyperthyroidism with tachycardia, which may be intermittent, 
and tremor, or; continuous medication required for control, 
is rated 10 percent disabling.  Hyperthyroidism with 
tachycardia, tremor, and increased pulse pressure or blood 
pressure is rated 30 percent disabling.  Hyperthyroidism with 
emotional instability, tachycardia, fatigability, and 
increased pulse pressure or blood pressure is rated 60 
percent disabling.  Hyperthyroidism with thyroid enlargement, 
tachycardia (more than 100 beats per minute), eye 
involvement, muscular weakness, loss of weight, and 
sympathetic nervous system, cardiovascular, or 
gastrointestinal symptoms, is rated 100 percent disabling.  
Note (1) to Diagnostic Code 7900 provides that, if disease of 
the heart is the predominant finding, the hyperthyroidism 
should be rated as hyperthyroid heart disease (Diagnostic 
Code 7008) if doing so would result in a higher rating than 
using the criteria above (Diagnostic Code 7900).  Note (2) 
provides that, if ophthalmopathy is the sole finding, rate as 
impairment of field vision (Diagnostic Code 6080); diplopia 
(Diagnostic Code 6090); or impairment of central visual 
acuity (Diagnostic Codes 6061-6079).  Id. 

Diagnostic Code 7903 provides ratings for hypothyroidism.  
Hypothyroidism with fatigability, or; continuous medication 
required for control, is rated 10 percent disabling.  
Hypothyroidism with fatigability, constipation, and mental 
sluggishness is rated 30 percent disabling.  Hypothyroidism 
with muscular weakness, mental disturbance, and weight gain 
is rated 60 percent disabling.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling.  38 C.F.R. § 
4.119.

Regulations pertaining to reductions in disability ratings 
provide that, where the reduction in evaluation of a service-
connected disability is considered warranted and the lower 
evaluation would result in a reduction or discontinuance of 
compensation payments currently being made, a rating action 
proposing the reduction will be prepared setting forth all 
material facts and reasons.  The beneficiary will then be 
notified at her latest address of record of the contemplated 
action and furnished detailed reasons therefore, and will be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at their 
present level.  If additional evidence is not received within 
that period, final rating action will be taken and the award 
will be reduced or discontinued effective the last day of the 
month in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  38 C.F.R. 
§ 3.105(e).

The requirements for a reduction in the evaluation for 
disabilities in effect for five years or more are set forth 
at 38 C.F.R. § 3.344(a) and (b), which require that only 
evidence of sustained material improvement under the ordinary 
conditions of life, as shown by full and complete 
examinations, can justify a reduction; these provisions 
prohibit a reduction on the basis of a single examination.  
See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This 
regulation also provides that, with respect to other 
disabilities that are likely to improve, i.e., those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c).  

As noted above, the veteran was granted a 100 percent 
evaluation for post operative residuals of thyroidectomy, 
status post carcinoma, in a rating decision dated in April 
2006.

In June 2006, the veteran was afforded a VA Compensation and 
Pension (C&P) examination.  The veteran reported that she was 
first noted to have thyroid cancer in 1995, which was 
diagnosed after she was tested after having weight gain and 
fatigue.  The veteran was treated with a thyroidectomy in 
1995 and then with Iodine 131 ablation in November 2005.  The 
veteran's symptoms have been stable since that time and she 
remains prescribed the thyroid hormone, synthroid.  The 
veteran's noted symptoms were of diarrhea, nausea, vomiting, 
dry skin, dry and thinning hair, fatigue, weight gain, 
constipation, oligmenorrhea, cold intolerance, and 
arthralgia.  Upon examination the veteran's thyroid was noted 
to be absent.  The veteran's pulse was 100 and persistent.  
The veteran had no signs of congestive heart failure or 
bradycardia and her heart rhythm was normal.  The veteran's 
skin was dry and coarse and her hair was dry.  There was no 
evidence of laryngeal nerve damage.  The veteran was noted to 
have depression.  She had tachycardia, a sympatheic nervous 
system sign.  The veteran's thyroid cancer was noted to be in 
remission and the veteran was diagnosed with mild 
hyperthyroidism.  The veteran's symptoms were noted to have a 
significant impact on the veteran's usual occupation due to a 
lack of stamina, weakness, or fatigue.  Muscle strength in 
all extremities was 5 and deep tendon strength was 2+ in the 
triceps, biceps, brachioradialis, and upon bilateral knee 
jerk and ankle jerk.  

The Board concludes that the procedural requirements for 
reduction have been satisfied in this case.  In June 2006 the 
RO issued a rating decision proposing a reduction of the 100 
percent evaluation to 30 percent.  The veteran was notified 
of the proposal in a letter dated June 23, 2006 which 
explained the right to request a pre-termination hearing and 
to submit medical or other evidence within 60 days.  The 
veteran did not request a hearing; however, she responded 
within 60 days submitting evidence in support of the 100 
percent evaluation.  The RO took action on the reduction in a 
rating decision dated September 14, 2006 that reduced the 
rating to 30 percent.  The reduction was made effective 
December 1, 2006, no sooner than permitted by current law and 
regulations ("the last day of the month in which a 60-day 
period from the date of notice to the beneficiary of the 
final action expires").  38 C.F.R. § 3.105(i)(2)(i).  
Therefore, the procedural requirements for a reduction were 
met.

The Board, observes that the provisions of 38 C.F.R. 
§ 3.344(a) and (b) are not applicable in this case.  While 
the veteran's prior rating of 10 percent disabling had been 
in effect for more than five years, the rating assigned after 
reduction from the temporary 100 percent evaluation following 
ablation of the veteran's thyroid was 30 percent disabling, 
higher than the initial 10 percent evaluation.  Thus, the 
Board must not address whether the evidence of record as of 
June 2006 provided a basis for the rating reduction in light 
of the criteria set forth in 38 C.F.R. § 3.344.  

Overall, the Board has considered the evidence of record and 
finds that the reduction in the veteran's disability 
evaluation for her residuals of thyroidectomy, status post 
carcinoma, from 100 percent was proper in view of the 
criteria of 38 C.F.R. §§ 3.105(e) and 3.344.  Her cancer had 
not recurred or metastasized and more than sox months had 
passed since the cessation of any surgical or other 
therapeutic procedure.  Accordingly, a total rating was no 
longer warranted under Diagnostic Code 7914.  As such, the 
preponderance of the evidence demonstrates that the rating 
reduction was warranted.  

However, the Board must also consider whether the evaluation 
of 30 percent thereafter assigned by the RO was proper or 
whether a higher evaluation is warranted for the veteran's 
residuals of thyroidectomy, status post carcinoma..  

Subsequent to the veteran's thyroid ablation treatment in 
November 2005, private treatment records in January 2006 
reveal that the veteran was treated with levothyroxine and 
was noted to have episodic mood disorders, muscle aches, 
memory loss, weight gain, and memory lapses or loss.  In 
private treatment records dated in March to July 2006 the 
veteran was noted to be prescribed levothyroxine and to have 
manifestations of episodic mood disorders, fatigue, and 
muscle aches.  

In a private physician's note, dated in February 2007, the 
veteran was noted to require chronic treatment with 
levothyroxine to raise thyroid hormone levels higher than 
they would be naturally to help suppress growth of any tumor 
tissue remaining.  The physician expected that the medication 
would cause some mild nervousness, anxiousness, and some 
difficulty concentrating.

In April 2007 the veteran was afforded a VA C&P examination.  
The veteran indicated that she had muscle weakness, anxiety, 
decreased concentration, depression, emotional instability, 
forgetfulness, mental sluggishness, tremor, dry skin, dry 
hair, coarse skin, thinning hair, pruritis, constipation, as 
well as increased number of bowel movements, diarrhea, 
fatigability, and cold intolerance.  Upon examination, there 
were no signs of congestive heart failure.  The veteran's 
heart was of normal size and rhythm and there was no 
bradycardia.  Her skin was dry and cool.  The examiner did 
not note any gastrointestinal or eye abnormalities and there 
was no sign of anemia.  There were no signs of laryngeal 
nerve damage.  The examiner diagnosed the veteran with 
hypothyroidism status post thryroidectomy for thyroid 
carcincoma with no evidence of current thyroid cancer.  
Complications were dry skin and hair, fatigue and cold 
intolerance.  There were signs of depression.  Muscle 
strength in all extremities was 5 and deep tendon strength 
was 2+ in the triceps, biceps, brachioradialis, and upon 
bilateral knee jerk and ankle jerk.  Weakness and fatigue 
were noted to impact on her occupation as an LPN.    

Based on the evidence the Board finds that an evaluation of 
60 percent disabling and no higher for the veteran's service-
connected residuals of thyroidectomy, status post carcinoma, 
from December 1, 2006, is warranted.  The medical evidence 
reveals that since the veteran's thyroid ablation treatment 
in November 2005 she has had episodic mood disorders, 
depression, muscle aches treated with medication, memory 
loss, mental sluggishness, constipation, increased number of 
bowel movements, diarrhea, fatigability interfering with her 
employment, weight gain, and cold intolerance.  The veteran 
had been diagnosed with hypothyroidism status post 
thyroidectomy.  As such, the Board finds that the veteran's 
manifestations of hypothyroidism most nearly approximate the 
criteria for a 60 percent evaluation which include muscular 
weakness, mental disturbance, and weight gain.  While the VA 
examiners found normal muscular strength, the veteran has 
reported that she experiences muscle aches and weakness.  
Moreover, records from her private physician show that she 
has been prescribed medication for muscle aches, therefore, 
there is evidence both lay and medical, that she has muscular 
deficits.  The Board finds that the veteran's manifestations 
do not warrant an evaluation in excess of 60 percent 
disabling as the veteran has no evidence of cardiovascular 
involvement or bradycardia of less than 60 beats per minute.  
Accordingly, an evaluation of 60 percent disabling and no 
higher, effective December 1, 2006, is granted.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to an evaluation in 
excess of 60 percent disabling for service-connected 
residuals of thyroidectomy, status post carcinoma, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the veteran's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Further, if the Diagnostic Code under which 
the veteran is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the veteran demonstrating a noticeable worsening 
or increase in severity of the disability and the effect that 
worsening has on the veteran's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the veteran.  Additionally, the veteran must 
be notified that, should an increase in disability be found, 
a disability rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a range in 
severity of a particular disability from noncompensable to as 
much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  As with proper notice for an initial disability rating 
and consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id. at 43-44. 

Notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  To do this, VA 
must show that the purpose of the notice was not frustrated, 
such as by demonstrating: (1) that any defect was cured by 
actual knowledge on the part of the claimant, see Vazquez-
Flores, 22 Vet. App. at 48 ("Actual knowledge is established 
by statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render 
any pre-adjudicatory section 5103(a) notice error non- 
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

Here, the notice provided by the RO in January 2006, relevant 
to the veteran's original claim of entitlement to an 
increased evaluation was not adequate because it did not 
advise the veteran of the rating criteria and the applicable 
diagnostic code that would be applied and that must be 
substantiated with lay or medical evidence of a more severe 
disability.  

Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant in April 2008 that fully addressed all 
notice elements.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  Although the notice letter was not sent before the 
initial AOJ decision in this matter, the Board finds that 
this error was not prejudicial to the appellant because the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of a supplemental statement of the case 
issued in June 2008 after the notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

The Board further notes that the veteran was not provided 
with the text of 38 C.F.R. §§ 3.105(e) and 3.344.  The RO 
complied with these provisions by way of a VA C&P examination 
in June 2006, reevaluating the veteran's condition, and a 
notice letter dated in June 2006, informing the veteran of 
her right to request a hearing and to submit evidence within 
60 days of the notice prior to a reduction of evaluation.  
Indeed, the veteran submitted new evidence within 60 of the 
proper notice.  The Board finds that the veteran has the 
veteran been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond.  Thus it is not prejudicial to the veteran 
for the Board to proceed to finally decide this appeal as the 
error did not affect the essential fairness of the 
adjudication.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The veteran submitted private 
treatment records from Blanchfield Army Community Hospital, 
dated October 1996 to July 2006, and Vanderbilt University 
Medical Center, dated August 2001 to November 2006, and was 
provided an opportunity to set forth her contentions during 
the hearing before the undersigned Veterans Law Judge.  The 
appellant was afforded VA medical examinations February 2006, 
June 2006, and April 2007.  Significantly, neither the 
appellant nor her representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to restoration of a 100 percent disability rating 
for service-connected residuals of thyroidectomy, status post 
carcinoma, effective December 1, 2006, is denied.

Entitlement to an evaluation of 60 percent disabling and no 
higher for service-connected residuals of thyroidectomy, 
status post carcinoma, effective December 1, 2006, is 
granted, subject to the legal criteria governing the payment 
of monetary benefits.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


